DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-32 of U.S. Application No. 16/463,095 filed on 05/22/2019 have been examined.
The IDS filed on 12/21/2021 has been entered and fully considered.
Claims 1-32 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Allowable Subject Matter
Claims 1-32 are allowed over the prior art of record.
As per claims 1, 5, 10, 17, 21, and 25, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:	The prior art fails to explicitly teach or suggest or render obvious o sequentially selects, while the work vehicle is working in the work site and without predetermining all travel route elements for the work vehicle to travel the area to be worked, a next travel route element to be traveled on next, from among multiple mutually-parallel travel route elements, the multiple mutually-parallel travel route elements constituting a travel route that covers the area to be worked.
Claims 2-4 depend from claim 1, claims 6-9 depend from claim 5, claims 11-16 depend from claim 10, claims 18-20 depend from claim 17, claims 22-24 depend from claim 21, and claims 26-32 depend from claim 25 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662